Opinion by
Judge Wilkinson,
The appellants are, the owners of a property being condemned by appellee. A substantial portion of the property is under lease as a law office. The law office acts as a registered office, of various corporations and businesses. In addition to condemning appellants’ title, appellee also condemned the law office — tenants’ leasehold interest. Prior to a hearing appellants filed preliminary objections, only one of which is here involved. We quote in its entirety:
“II. Motion To Join Additional Condemnees In Accokdance With Section 506 Op The Eminent Domain Code Op 1964, As Amended :
“1. The following entities, known to the Condemnees to have an interest in the subject premises, which will incur costs as a result of said condemnation, are as follows:
Name Address Nature or Interest
1. American Abstract Company 619 Main Street Registered or Bethlehem Principal Office
2. Union Guaranty Company ” . ”
3. Associated Fire and Safety Equipment Company ” - ”
4. Vista Realty, Inc. ” ”
5. Tenmen Investors, Inc. ” ”
6. All-American Corporation ” ”
7. Lehigh Valley Cableradio Corporation ” ”
8. Sunflower Farms, Inc. ” ” ’ ’
The lower court dismissed this preliminary objection on the basis that it did not come within any of the 4 categories designated by Section 406 of the Eminent Domain Code, Act of June 22, 1964, Special *98Sess., P.L. 84, as amended, 26 P.S. §1-406. We affirm.
In their brief the appellants attempt to bring their preliminary objection into categories (3) and (4) of Section '406, which provides:
Preliminary objections shall be limited to and shall be the exclusive, method of challenging . . . (3)' any other procedure followed by the condemnor; or (4) the declaration of taking. . . .
We disagree.
It seems clear to us that Section 506 of the Eminent Domain Code, 26 P.S'. §1-506, requiring the condemnee to furnish the viewers and the condemnors with the names and addresses of any others having an interest in the property, clearly does not require the condemnor to add those individuals as condemnees on penalty óf having preliminary objections sustained. Indeed, Section 506(b) expressly provides: .
(b) The court may permit a mortgagee, judgment creditor or other lien holder to intervene in the proceedings where his interest is not adequately protected, but he shall not be a party to the proceedings unless he has intervened.
If indeed,- the parties; to whom appellants refer as having an interest in the condemned property are entitled to be parties to this action, it would appear that the proper procedure would be for them to file a petition to intervene.
Accordingly, we will enter an order affirming the decision of the court below.
Order,
And Now, October 26, 1976, the order of the Court of Common Pleas of Northampton County, Civil Division — Law, dated December 10, 1975, dismissing Preliminary Objection numbered “II”, is affirmed.